Citation Nr: 1136011	
Decision Date: 09/26/11    Archive Date: 10/03/11	

DOCKET NO.  08-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder, claimed as a neck condition.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

7.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1979 to June 1983, and with the United States Army National Guard from December 2005 to April 2007, and from June 18 to June 28, 2007.  Pertinent evidence of record is to the effect that the Veteran had service in Afghanistan from March 23, 2006 to March 21, 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and August 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In correspondence of May 2011, the Veteran and his accredited representative indicated that they wished to withdraw from consideration the issues of service connection for hypertension and an increased (compensable) evaluation for bilateral hearing loss.  Accordingly, those issues will be dismissed.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for chronic left shoulder and bilateral knee disabilities, as well as an increased evaluation for service-connected posttraumatic stress disorder is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



FINDINGS OF FACT

1.  In correspondence of May 2011, the Veteran and his accredited representative requested withdrawal of the issues of service connection for hypertension and a compensable evaluation for service-connected bilateral hearing loss.  

2.  Cervical strain with accompanying osteoarthritis of the cervical spine was first shown within one year of the Veteran's discharge from active military service.  

3.  A chronic right foot disorder, described as plantar fasciitis with accompanying osteoarthritis, was first shown within one year of the Veteran's discharge from active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of service connection for hypertension and a compensable evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).

2.  Cervical strain with accompanying osteoarthritis of the cervical spine may be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  A chronic right foot disorder, described as plantar fasciitis with accompanying osteoarthritis, may be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In the present case, in correspondence of May 2011, both the Veteran and his accredited representative indicated that they wished to withdraw from consideration the issues of entitlement to service connection for hypertension and an increased (compensable) evaluation for bilateral hearing loss.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic disorder of the cervical spine, as well as for a chronic right foot disability.  In pertinent part, it is contended that both of those disabilities are the result of extensive and demanding physical activity in which the Veteran was involved during his tour of duty in Afghanistan.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of:  (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is the showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic disorders of the cervical spine or right foot.  However, at the time of a VA general medical examination in July 2007 (which examination, it should be noted, involved a full review of the Veteran's claims folder, and which occurred within one year of the Veteran's discharge from service), the Veteran gave a history of an injury to his neck in December 2006, following which he experienced an "electric shocklike pain" extending through his left arm.  Moreover, according to the Veteran, his right foot had become injured while walking, with the area of the midfoot causing him the most pain.  

On physical examination, range of motion measurements of the cervical spine showed flexion, extension, and right and left lateral bending to 45 degrees, with rotatory movement to 80 degrees.  All active and passive movements were done with full repetitions, and showed no reduction in joint excursion, pain, weakness, or fatigability.  Physical examination of the Veteran's right foot showed no evidence of any specific point tenderness.  Range of motion measurements showed dorsiflexion to 20 degrees, with plantar flexion to 45 degrees, normal ankle inversion at 30 degrees, eversion at 20 degrees, and no reduction of joint excursion, pain, weakness, or fatigability following three repetitions.  The pertinent diagnoses noted were cervical strain, rule out cervical radiculopathy; and right midfoot condition, likely plantar fasciitis.  

VA radiographic studies of the Veteran's cervical spine conducted in August 2007 were consistent with anterior endplate osteophytes in the area from the 5th to the 7th cervical vertebrae.  Radiographic studies of the Veteran's right foot conducted at that same time were consistent with the presence of a small retrocalcaneal spur.  VA magnetic resonance imaging of the cervical spine conducted in October 2007 was consistent with a broad-based disco-osteophytic bulge at the level of the 5th and 6th cervical vertebrae, with mild disc space narrowing at that same level, and accompanying prominent anterior intervertebral endplate osteophytes at the level of the 5th and 6th cervical vertebrae, with slight anterior wedging at C5.  

In correspondence of January 2008, the Veteran's VA primary care physician indicated that the Veteran suffered from "well documented and established" degenerative cervical spine disc disease with radicular symptoms. 

As noted above, where a Veteran served for ninety (90) days or more during a period of war (as in this case), and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the case at hand, there is evidence of osteoarthritis of the right foot and cervical spine during the period from August to October 2007, well within the one-year period following the Veteran's discharge in April of that same year.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that an award of service connection for cervical strain with accompanying osteoarthritis of the cervical spine and a right foot disorder, specifically, plantar fasciitis with accompanying osteoarthritis, is warranted in this case.  See 38 C.F.R. § 3.102 (2010).


ORDER

The appeal as to the issues of service connection for hypertension and an increased (compensable) evaluation for bilateral hearing loss is dismissed.

Service connection for cervical strain with osteoarthritis of the cervical spine is granted. 

Service connection for a right foot disorder, described as plantar fasciitis with accompanying osteoarthritis, is granted.


REMAND

In addition to the above, the Veteran in this case seeks service connection for chronic left shoulder and bilateral knee disabilities, as well as an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.  However, a review of the record raises some question as to the exact nature and etiology of the aforementioned left shoulder and bilateral knee disabilities, and the current severity of the Veteran's service-connected posttraumatic stress disorder. 

In that regard, and as noted above, the Veteran served on active duty with the United States Navy from July 1979 to June 1983, and with the United States Army National Guard from December 2005 to April 2007, and again from June 18 to June 28, 2007, to include service in Afghanistan from March 23, 2006 to March 21, 2007.  While there are currently of record various service treatment records from the Veteran's period of service with the United States Navy, and with the United States Army National Guard from June 18 to June 28, 2007, the Veteran's claims folder currently contains no records whatsoever for the period of service extending from December 2005 to April 2007, including the Veteran's period of service in Afghanistan from March 23, 2006 to March 21, 2007.  While based on a review of the Veteran's file, it would appear that some attempt has been made to procure the missing records, it is at this time unclear whether sufficient measures have been taken to obtain any and all records associated with the Veteran's period of service extending from December 2005 to April 2007.  Accordingly, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims for service connection.

The Board additionally notes that, in March 1980, during the Veteran's initial period of service with the United States Navy, he received treatment for what was described as "muscle pain" in the left trapezius muscle following a scuffle.  Moreover, the following month, the Veteran was heard to complain of pain between his scapula and left hip following a fall down a flight of stairs.  Significantly, at the time of the Veteran's initial service separation examination on February 1, 1983, he gave a history of left shoulder pain when boxing or playing football, which typically lasted for approximately one day, and then resolved.   Moreover, only two days later, the Veteran complained of pain in his right knee following a fall while playing soccer, resulting in a clinical assessment of soft tissue injury to the right knee.  

The Board observes that, following the aforementioned VA general medical examination in July 2007, the Veteran received a diagnosis of a bilateral knee condition, as well as left shoulder strain.  However, VA radiographic studies of the Veteran's knees conducted in August 2007 showed only a minimal narrowing of the joint spaces, while similar studies of the left shoulder showed no significant bony or soft tissue abnormalities for the Veteran's age.  Significantly, magnetic resonance imaging of the Veteran's left shoulder conducted two months later showed evidence of a small partial articular surface tear of the supraspinatus, with mild degeneration of the biceps labral anchor, small subcortical cysts at the attachment site of the supraspinatus tendon, and acromioclavicular hypertrophy with degenerative pannus and fluid.  

The Board notes that, in correspondence of January 2008, the Veteran's VA primary care physician indicated that the Veteran was suffering from "well documented established diagnoses" of bilateral degenerative knee disease, and degenerative left shoulder disease.  Moreover, at the time of VA outpatient treatment in May 2011, a VA orthopedic surgeon indicated that the Veteran was suffering from osteoarthritis of both knees, somewhat advanced for his age.  However, given the somewhat ambiguous nature of the aforementioned radiographic studies, it is unclear whether the veteran was, in fact, suffering from osteoarthritis of his knees and/or left shoulder within a year of his discharge from service, which is to say, April 2007.

Of some interest is the fact that, with the exception of the aforementioned outpatient record dated in May 2011, the most recent treatment record contained in the Veteran's claims folder dates from June 2008.  Moreover, based on a review of the Veteran's file, it would appear that he has never been afforded a VA orthopedic examination for the purpose of determining the nature and etiology of his claimed left shoulder and bilateral knee disabilities.  Significantly, the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of his service-connected posttraumatic stress disorder in December 2007, almost four years ago.  Moreover, the Veteran's accredited representative, in correspondence of May 2011, requested that all recent VA medical records from the Veteran's primary care physician, his orthopedic surgeon, and his treating psychiatrist be obtained prior to a final adjudication of his current claims. 

Finally, the Board observes that, following a VA outpatient psychiatric evaluation on June 16, 2008, the Veteran's VA psychiatrist indicated that he was "stabilized with medication," and "psychiatrically cleared for...duty."  However, while during the course of the Veteran's Substantive Appeal approximately two months later, the Veteran indicated that he would "soon be deployed to the Middle East," it does not appear that he ever did, in fact, deploy.  Significantly, the Veteran's claims file is devoid of any records whatsoever for the period from July 2009 to April 2011.

Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's remaining claims.  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they verify any additional service for the Veteran after June 28, 2007.  Should such additional service be verified, the RO/AMC should request copies of any and all records of the Veteran for that period of service.  In addition, the RO/AMC should once again request any and all records of the Veteran for the period of service extending from December 2005 to April 2007.  All attempts to procure the above records should be documented in the Veteran's claims folder.  Moreover, should such records prove unavailable, the RO/AMC should specifically so state.  Finally, should the RO/AMC be unable to obtain other service records identified by the Veteran, a notation to that effect should be included in the claims file.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2008, the date of the most recent pertinent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded a VA orthopedic examination, as well as an additional VA psychiatric examination, in order to more accurately determine the exact nature and etiology of his bilateral knee and left shoulder disabilities, and the current severity of his service-connected posttraumatic stress disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

As regards both the orthopedic and psychiatric examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from osteoarthritis of his left shoulder.  Should it be determined that the Veteran does, in fact, suffer from osteoarthritis of his left shoulder, an additional opinion is requested as to whether that left shoulder osteoarthritis, as well as osteoarthritis of the bilateral knees, was at least as likely as not present during the first year following the Veteran's discharge from service, and, specifically, at the time of the aforementioned VA general medical examination in July 2007.

Should it be determined that the Veteran does not suffer from osteoarthritis of the left shoulder, but, rather, from some other chronic left shoulder disability, a further opinion is requested as to whether that left shoulder disability, as well as osteoarthritis of the bilateral knees, at least as likely as not had its origin during the Veteran's period or periods of active military service.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In that regard, a notation to the effect that this record review has taken place must be included in the examination reports.

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for left shoulder and bilateral knee disabilities, as well as his claim for an increased rating for service-connected posttraumatic stress disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in August 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


